DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that that Lutze fails to disclose “wherein the tissue contacting edges of the clamping bar and/or bracing bar are curved and/or blunt”. Applicant asserts that one of the advantages of the claimed fastener is that the smooth edges of the clip do not grip the tissue which may promote ripping or bleeding of said tissue whereas Lutze teaches tapering teeth which may promote a ripping or tearing of the tissue.
Examiner respectfully disagrees. Applicant disclosed tissue contacting edges that are smooth and do not grip tissue which may promote ripping or bleeding of said tissue but that is irrelevant because tissue contacting edges having a smooth configuration for the prevention of ripping or bleeding of said tissue is not claimed. Lutze in view of Jewusiak disclose the limitation “wherein the tissue contacting edges of the clamping bar and/or bracing bar are curved and/or blunt”, as claimed [see Figs. 16-18 of Lutze wherein the clamping bar (formed by clamping portions 33, 35, 37, 38, 36) includes curved tissue contacting edges].  It is noted that the prior art need not disclose tissue contacting edges that are curved and blunt in view of the language “curved and/or blunt”. Nonetheless, the tissue contacting edges of the clamping bar (formed by clamping portions 33, 35, 37, 38, 36) of Lutz, in addition to being curved, are smooth and free of sharp edges (see annotated Fig. 16 of Lutze below).

    PNG
    media_image1.png
    574
    537
    media_image1.png
    Greyscale

Annotated Fig. 16 of Lutze
Applicant argues that Miller fails to disclose a “T-shaped fastener”.
Examiner respectfully disagrees. Annotated Fig. 5 of Miller (see below) illustrates the limitation “the clamping bar and bracing bar together defining a "T"- shape”. Therefore, the fastener of Miller is a “T-shaped fastener”. Furthermore, Applicant fails to point out any structure that distinguishes applicant’s “T”-shaped fastener from Miller’s fastener.
 of
    PNG
    media_image2.png
    205
    236
    media_image2.png
    Greyscale

Annotated Fig. 5 of Miller
Applicant argues that Miller fails to disclose the limitation “wherein the tissue contacting edges of the clamping bar and/or bracing bar are curved and/or blunt”. Applicant asserts that since Miller teaches multiple spicules that will “project into the upper layers of the skin or tissue” and that “ends of the spicules are sharp”, then Miller fails to disclose the limitation.
Examiner respectfully disagrees. Applicant disclosed tissue contacting edges that are smooth and do not grip tissue which may promote ripping or bleeding of said tissue but that is irrelevant because tissue contacting edges having a smooth configuration for the prevention of ripping or bleeding of said tissue is not claimed. Miller discloses the limitation “wherein the tissue contacting edges of the clamping bar and/or bracing bar are curved and/or blunt”, as claimed in claim 1 [see annotated Fig. 4 of Miller below]. It is noted that the prior art need not disclose tissue contacting edges that are curved and blunt in view of the language “curved and/or blunt”. Nonetheless, in annotated Fig. 4 of Miller, further note that the tissue contacting edges of the clamp bar (30,31; Fig. 5) are smooth and free of sharp edges.

    PNG
    media_image3.png
    223
    196
    media_image3.png
    Greyscale

Annotated Fig. 4 of Miller above
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tissue contacting edges" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For prosecution purposes, “the tissue contacting edges” will be interpreted as “tissue contacting edges”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze] in view of Jewusiak (US 4424810).
Regarding claim 1, Lutze discloses a surgical ligature clip (1)(Fig. 16) having a first part and a second part (see abstract) [The examiner notes that the embodiment of Fig. 16 is considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Fig. 16], each of the first and second parts comprising:
a clamping bar (formed by clamping portions 32, 33, 36, 37, 38) and a centrally-positioned perpendicular bracing bar (formed by arms 3,4) extending therefrom, the clamping bar being elongate relative to the bracing bar (see Fig. 16);
the clamping bar and bracing bar together defining a "T"- shape (shown in Fig. 16),
wherein the surgical fastener (1) further comprises at least one bracing element (formed by bends (5, 15) and portions (6,7)) connecting the bracing bar of each of the first and second parts (see Fig. 16), wherein tissue contacting edges (formed by clamping portion 33, 35, 37, 38, 36)  of the clamping bar (formed by clamping portions 33, 35, 37, 38, 36) are curved (see annotated Fig. 16 of Lutze below which illustrate a curved edge outline the clamping bar), and
wherein the surgical fastener (1) is, as a whole, elongate when in a flattened configuration.
However, Lutze fails to disclose wherein the bracing bar comprises a recessed pivot for operatively engaging with a corresponding element on a fastener applicator.
Jewusiak in the same field of endeavor teaches a clip (10) (Fig. 1) having a first part (11) (Fig. 1) and a second part (12) (Fig. 1) each comprising a surface having a recessed pivot (indentations (21, 22)) (Fig. 1) for operatively engaging with a corresponding element (38, 39) (Figs. 4-5) on a fastener applicator (30) (Fig. 1) (col. 2 lines 13-21) [note: the indentations are semi-cylindrical in shape (claim 1) and thereby permit pivotable or rotatable motion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the bracing bar in Lutze to include the recessed pivot of Jewusiak as an additional securing means in order to provide another form of securement to attach the clip to a different delivery tool.

    PNG
    media_image1.png
    574
    537
    media_image1.png
    Greyscale

Annotated Fig. 16 of Lutze
Regarding claim 2, Modified Lutze discloses wherein the first and second parts are substantially identical (shown in Fig. 16 Lutze).
Regarding claim 3, Modified Lutze discloses wherein there is a plurality of bracings bars (each first and second parts comprise a plurality of bracing bars formed by portions (8,9)) (Fig. 16 of Lutze) associated with each clamping bar.
Regarding claim 4, Modified Lutze discloses wherein the at least one bracing element (formed by bends (5, 15) and portions (6,7)) is curved via. bends (5,15) (shown in Fig. 16 of Lutze).
Regarding claim 5, Modified Lutze discloses wherein the at least one bracing element comprises a plurality of elements (formed by four bends (5, 15) and four portions (6,7) of arms (3,4)) to create a multi-part bracing element (shown in Fig. 16 of Lutze).
Regarding claim 7, Modified Lutze discloses wherein the surgical fastener (1) further comprises a reinforcement feature (tapering teeth (10)) which strengthens (i.e., reinforces) the grip of the ligature clip by providing friction against the target tissue; thereby preventing the tissue from sliding out of the clip (para. 0028 of Lutze; Fig. 18).
Regarding claim 10, Modified Lutze discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts.
However, the embodiment shown in Figs. 16-18 of Modified Lutze fails to disclose a kit comprising a plurality of the surgical fasteners as defined by claim 1.
In the embodiment shown in Fig. 15, Lutze discloses a carrier comprising a plurality of ligature clips (as defined by the embodiment shown in Fig. 1).
It would have been well within the purview of one of ordinary skill in the art to have modified the device of Modified Lutze shown in Fig. 16 to include a kit having an applicator and a plurality of the clips disposed thereon in a similar manner as that shown in fig. 15, the clips each having a structure as shown in fig. 16, for the predictable result of retaining and releasing a plurality of ligature clips (para. 0070).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze] in view of Jewusiak (US 4424810), as applied to claim 7, and further in view of Buelna et al. (US 6719766) [hereinafter Buelna).
Regarding claim 8, Modified Lutze discloses all of the limitations set forth above in claim 7, including wherein the surgical fastener (1) further comprises a reinforcement feature (tapering teeth (10)) (para. 0028 of Lutze; Fig. 18). However, Modified Lutze fails to disclose wherein the reinforcement feature (tapering teeth (10)) is curved and/or blunt.
Buelna in the same field of endeavor teaches a surgical clamp comprising a reinforcement feature (columns (68)) (Figs. 12-14), wherein the reinforcement feature is curved (Figs. 12-14). Buelna further discloses that the curved structure is an alternative to a sharper, more pointed protrusive structure (col. 5 lines 22-37) for the purpose of providing additional traction for gripping tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the teeth in Modified Lutze to include the curved structure of Buelna, particularly since Buelna teaches that the rounded, curved teeth structure is the known alternative to the sharp, pointed teeth structure. The substitution for one teeth structure for another would yield the predictable result of providing additional traction when gripping tissue in between the clamp/clip (col. 5 lines 22-37).
	
Claims 1, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2254620) in view of Codling et al. (US 3378010) [hereinafter Codling].
Regarding claim 1, Miller discloses a surgical fastener (Fig. 5) having a first part and a second part (Fig. 5), each of the first and second parts comprising:
a clamping bar (legs (30, 31)) (Fig. 5) and a centrally-positioned perpendicular bracing bar (proximal portions of webs (32) that extend perpendicular to the legs (30, 31)) (see annotated Fig. 5 of Miller below) extending therefrom (para. 0019), the clamping bar (30,31) being elongate relative to the bracing bar (see annotated Fig. 5 below), the clamping bar and bracing bar together defining a "T"- shape (Fig. 5), wherein the surgical fastener (see Fig. 5) further comprises at least one bracing element (central curved portion of webs (32)) (see annotated  Fig. 4 of Miller below) connecting the bracing bar of each of the first and second parts (Fig. 5), wherein tissue contacting edges (see annotated Fig. 4 below) of the clamping bar (30,31) are curved, and wherein the surgical fastener is, as a whole, elongate (Fig. 5).

    PNG
    media_image3.png
    223
    196
    media_image3.png
    Greyscale

Annotated Fig. 4 of Miller above
[note: in the instant application, the clamping bar, bracing bar, and bracing element (shown in Fig. 5 of the instant application) are not individually separate components but components that are continuously formed from one another]
However, Miller fails to disclose wherein the bracing bar comprises a recessed pivot for operatively engaging with a corresponding element on a fastener applicator.
Codling in the same field of endeavor teaches a clip (Fig. 5) having a first part (110) (Fig. 5) and a second part (120) (Fig. 5) each comprising a surface having a recessed pivot (circular aperture/dimple (150))) (Fig. 5) for operatively engaging with a corresponding element (50) (Fig. 3) on a fastener applicator (40) (Fig. 3) (col. 4 lines 44-51 and col. 6 lines 6-10) [note: the indentations are circular in shape (col. 6 lines 6-10) and thereby permit pivotable or rotatable motion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the bracing bar in Miller to include the recessed pivot of Codling in order to provide a securing means to attach the clip to a delivery tool (col. 4 lines 44-51 and col. 6 lines 6-10).


    PNG
    media_image4.png
    165
    258
    media_image4.png
    Greyscale

Annotated Fig. 5 of Miller

    PNG
    media_image5.png
    191
    272
    media_image5.png
    Greyscale

Annotated Fig. 4 of Miller
Regarding claim 21, Modified Miller discloses wherein there are three bracing bars evenly spaced along each clamping bar both the first and second parts (see annotated Fig. 5 of Miller above; col. 2 lines 48-50 of Miller).
Regarding claim 22, Modified Miller discloses wherein there is a bracing element connecting the plurality of bracing bars of the first and second parts (see annotated Fig. 4 of Miller above; col. 2 lines 48-50).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080312670) [hereinafter Lutze] in view of Jewusiak (US 4424810) and in further view of Mohiuddin (US 20060212049).
Regarding claim 6, Modified Lutze discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts. Modified Lutze further discloses that all of the portions of the ligature clip is formed from the same material (para. 0056 of Lutze).
 	However, Modified Lutze fails to disclose wherein the bracing bar is made of a material which has a greater rigidity relative to a material used for forming the at least one bracing element.
Mohiuddin teaches a surgical fastener in the same field of endeavor, used to clamp together portions of tissue (abstract), and teaches that instead of forming all of the portions of the clip from the same material, some sections of the clip such as the leg portions (2, 4, 6, 8) [interpreted as the bracing bar] may be formed from a rigid non-deformable material while other sections such as the joinder portions (14, 16) [which are attached to the leg portions and interpreted as the bracing element] may be formed from a resilient or deformable material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Modified Lutze (which uses one material to form all the portions of the surgical fastener) in view of the teachings of Mohiuddin to have the bracing bar be formed from a rigid, non-deformable material and the bracing element be formed from a resilient, deformable material in order to have resilient, bendable portions that can bring the top and bottom parts of the surgical clip together and have a rigid, non-deformable portion that can maintain its shape and structural integrity when pressure is applied to the clip (para. 0029).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771